DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions and Claim Status
	Applicant’s amendments and arguments filed 7/5/22 and 6/3/22 are acknowledged. Any objection or rejection from the office action of 3/3/22 not addressed below is withdrawn based on the amendments.
	Previously, Group 1 and SEQ ID NO: 9 were elected.
	The elected species is rejected in the context of claim 18 under 35 USC 102 (see 102 rejection below and claim interpretation section below). The elected species is also rejected under 35 USC 101 (see below).
	Claims 2-8, 15-17 and 19-22 have been canceled.
	Claims 1, 9-13 and 24-27 are drawn to a non-elected group.
Claims 1, 9-13 and 24-27 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/3/22.
Claims 28-31 are drawn to non-elected species since they do not recite SEQ ID NO:9.
Claims 28-31 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 2/3/22.
Claims 14, 18, 23 and 32-33 are being examined.

Priority
This application has PRO 62/928,435 10/31/2019.

Claim Interpretation
	Claim 14 recites ‘peptide agents consisting of an amino acid sequence selected from the group consisting of …’. Claim 18 recites ‘peptide agent comprising the amino acid sequence of…’. Due to the closed language ‘consisting of’ used in claim 14, the peptide agents of claim 14 have been interpreted as being decapeptides as recited in the claim. Since claim 18 uses the open-ended comprising language, claim 18 has been interpreted such that the peptide encompasses SEQ ID NO:9 as well as any polypeptide comprising SEQ ID NO:9 (which can be 10 or more amino acids in total length).

Claim Objections
Claim 33 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 112
	The 112 rejections are new rejections necessitated by amendment.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 18 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claim 18 depends on claim 14. Claim 14 previously used the open-ended ‘comprise’ language. Claim 14 has been amended to recites ‘consisting of’ (closed language). However, claim 18 recites the open-ended comprising language with respect to the peptide. Thus claim 14 encompasses a composition comprising the decapeptide that is SEQ ID NO:9 but not the dodecapeptide comprising SEQ ID NO:9. Claim 18 does encompass the dodecapeptide comprising SEQ ID NO: 9.
 Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 32 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 32 contains the trademark/trade name BRADOSOL.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe the preservative and, accordingly, the identification/description is indefinite.

Claim Rejections - 35 USC § 101
	Claims were previously rejected under 35 USC 101. Since the claims have been amended and new claims added the rejection is updated.
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 14, 18, 23 and 32 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural phenomenon (product of nature) without significantly more. The claim(s) recite(s) peptides/compositions which correspond to products of nature (protein fragments in a composition). This judicial exception is not integrated into a practical application because the claims are product claims and there is no additional elements that apply or use the judicial exception. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception as discussed below.
This 101 rejection is consistent with the most recent training provided by the office (set forth in MPEP 2106 including the flowchart in section MPEP 2106 III) which will be referred to as 'guidance'.
In comparison to the subject matter eligibility test as set forth in the guidance, the claims are drawn to peptides/compositions. Thus the answer to step 1 of the flowchart is yes. 
Instant section 0024 of the specification (dated 3/9/21) states that numerous peptides are based on natural proteins including Nek2a, TTK, PLK1 and MELK. BLAST of SEQ ID NO:9 (retrieved from https://blast.ncbi.nlm.nih.gov/Blast.cgi on 2/17/22, 19 pages) shows that the elected species is present in numerous natural proteins. Schultz et al. (‘Cell cycle-dependent expression of Nek2, a novel human protein kinase related to the NIMA mitotic regulator of Aspergillus nidulans’ Cell Growth & Differentiation v5 June 1994 pages 625-635) teach the Nek2 sequence (figure 2) and residues 198-207 correspond to the elected species. The answer to step 2a is yes because the peptides correspond to protein fragments (i.e. products of nature which are a natural phenomenon). As discussed in the claim interpretation section above, claim 18 is open ended and thus read on the full length protein.
In relation to prong two of step 2a, the instant claims are product claims and do not require any additional elements that apply the judicial exception in a manner that imposes a meaningful limit on the judicial exception. Thus the answer to prong two of step 2a is no.
The instant claims recite SEQ ID NO:9 which is a fragment of a known protein. The Myriad Supreme Court decision (Association for Molecular Pathology v. Myriad Genetics, 569 U.S. 12-398 (2013)) stated: “Myriad’s claims are not saved by the fact that isolating DNA from the human genome severs the chemical bonds that bind gene molecules together” (page 2 and 14). In the instant case, applicants’ claims are not saved by the fact that certain peptides of the instant claims correspond to fragments (the protein with severed bonds). 
In relation to step 2b, the claims refer to compositions which can correspond to the peptide in water (which itself is naturally occurring). The instantly claimed compositions are like the novel bacterial mixture of Funk Brothers which contained multiple naturally occurring components, which was held ineligible because each species of bacteria in the mixture (like each component in the peptide composition) continued to have “the same effect it always had”, i.e., it lacked markedly different characteristics. Funk Brothers Seed Co. v. Kalo Inoculant Co., 333 U.S. 127, 131 (1948), discussed in Myriad Genetics, 133 S. Ct. at 2117 (explaining that the bacterial mixture of Funk Brothers “was not patent eligible because the patent holder did not alter the bacteria in any way”).
Claim 32 has been amended to recite alcohol as an additional component. ‘What is benzyl alcohol?’ (retrieved from https://www.harleystreetemporium.com/ingredient/benzyl-alcohol/ on  8/31/22, 5 pages) teach that benzyl alcohol is a naturally occurring product found in some teas and foods including apricots, snap beans, cocoa, cranberries, mushrooms and honey and that benzyl alcohol is a preservative (page 1). The instantly claimed compositions are like the novel bacterial mixture of Funk Brothers which contained multiple naturally occurring components, which was held ineligible because each species of bacteria in the mixture (like each component in the peptide composition) continued to have “the same effect it always had”, i.e., it lacked markedly different characteristics. Funk Brothers Seed Co. v. Kalo Inoculant Co., 333 U.S. 127, 131 (1948), discussed in Myriad Genetics, 133 S. Ct. at 2117 (explaining that the bacterial mixture of Funk Brothers “was not patent eligible because the patent holder did not alter the bacteria in any way”).
Claim 33 is not included in the instant rejection since there is no evidence that benzalkonium chloride corresponds to a natural product.
With respect to a markedly different characteristic, MPEP 2106.04(c) II states
“The markedly different characteristics analysis compares the nature-based product limitation to its naturally occurring counterpart in its natural state” and further states “The final step in the markedly different characteristics analysis is to compare the characteristics of the claimed nature-based product to its naturally occurring counterpart in its natural state, in order to determine whether the characteristics of the claimed product are markedly different. The courts have emphasized that to show a marked difference, a characteristic must be changed as compared to nature, and cannot be an inherent or innate characteristic of the naturally occurring counterpart or an incidental change in a characteristic of the naturally occurring counterpart. Myriad, 133 S. Ct. at 2111, 106 USPQ2d at 1974-75. Thus, in order to be markedly different, applicant must have caused the claimed product to possess at least one characteristic that is different from that of the counterpart”.
	Cravatt BF (WO 2017/210600) teach compositions for modulating an immune response (abstract) specifically against cancer (example 4 and section 0269). WO 2017/210600 SEQ ID NO: 3854 (retrieved from https://patentscope.wipo.int/search/en/detail.jsf?docId=WO2017210600&_cid=P10-KZR8YP-18331-1 on 2/17/22; document dated 7 December 2017, 3 pages) reveals that SEQ ID NO: 3854 (page 153) comprises a sequence of the elected species. Thus peptides as claimed were already suggested to be cancer peptide agents.

Response to Arguments - 101
Applicant's arguments filed 6/3/22 have been fully considered but they are not persuasive with respect to the rejection set forth above.
Although applicants argue the claimed peptides are not a product of nature and are structurally different.
MPEP 2106.04(b) II states: 
“It is important to keep in mind that product of nature exceptions include both naturally occurring products and non-naturally occurring products that lack markedly different characteristics from any naturally occurring counterpart. See, e.g., Ambry Genetics, 774 F.3d at 760, 113 USPQ2d at 1244 ("Contrary to Myriad's argument, it makes no difference that the identified gene sequences are synthetically replicated. As the Supreme Court made clear, neither naturally occurring compositions of matter, nor synthetically created compositions that are structurally identical to the naturally occurring compositions, are patent eligible."). “
	In the instant case, as set forth in the 101 rejection the subject matter eligibility test for products and processes as set forth in MPEP 2106 (specifically the flowchart in MPEP 2106 III) was followed. Importantly, as set forth in MPEP 2106.04(b) II product of nature exceptions include non-naturally occurring products that lack markedly different characteristics from any naturally occurring counterpart. 
	As discussed in the rejection above, the claim interpretation of claim 18 is such that it encompasses the full length known protein.
With respect to the Myriad case, MPEP 2106.04(c) states:
“In sum, the claimed genes were different, but not markedly different, from their naturally occurring counterparts (the BRCA genes), and thus were product of nature exceptions.” Thus, any difference from a naturally occurring counterpart does not automatically exclude from being a product of nature. It appears that appellants are requiring a different test or standard as to what is expressly set forth in the MPEP (and is different from what the courts have used).
	Although applicants argue that the claimed peptides represent a portion of a naturally occurring protein and that there are structural differences, as set forth in MPEP 2106.04(b)II, product of nature exceptions include non-naturally occurring products that lack markedly different characteristic. In the instant case, the claimed peptides have an identical amino acid sequence as to what occurs in naturally occurring proteins. 
It is unclear what structural differences are being referenced. Applicants position on the orientation and 3 dimensional configuration of SEQ ID NO: 9 (and SEQ ID NO:6 and SEQ ID NO:8 and SEQ ID NO:14) is unclear.
Although applicants argue that the instant claims are different from the claims in Myriad,
MPEP 2106.04(c) states:
“The Supreme Court concluded that these isolated but otherwise unchanged genes were not eligible, because they were not different enough from what exists in nature to avoid improperly tying up the future use and study of the naturally occurring BRCA genes. See, e.g., Myriad, 569 U.S. at 585, 106 USPQ2d at 1977 ("Myriad's patents would, if valid, give it the exclusive right to isolate an individual’s BRCA1 and BRCA2 genes … But isolation is necessary to conduct genetic testing") and 569 U.S. at 593, 106 USPQ2d at 1980 (describing how would-be infringers could not avoid the scope of Myriad’s claims). In sum, the claimed genes were different, but not markedly different, from their naturally occurring counterparts (the BRCA genes), and thus were product of nature exceptions.”
In the instant case, the peptides and their naturally occurring counterparts share identical amino acid sequences so there is no basis to conclude that anything has been created or altered. 
	Although applicants argue about examples involving denveric acid, the current Patent Office guidance related to subject matter eligibility is set forth in MPEP 2106. 
MPEP 2106.04(c) II C 2 recites: 
“In Ambry Genetics, the court identified claimed DNA fragments known as "primers" as products of nature, because they lacked markedly different characteristics. University of Utah Research Foundation v. Ambry Genetics Corp., 774 F.3d 755, 113 USPQ2d 1241 (Fed. Cir. 2014). The claimed primers were single-stranded pieces of DNA, each of which corresponded to a naturally occurring double-stranded DNA sequence in or near the BRCA genes. The patentee argued that these primers had markedly different structural characteristics from the natural DNA, because the primers were synthetically created and because "single-stranded DNA cannot be found in the human body". The court disagreed, concluding that the primers’ structural characteristics were not markedly different than the corresponding strands of DNA in nature, because the primers and their counterparts had the same genetic structure and nucleotide sequence. 774 F.3d at 760, 113 USPQ2d at 1243-44. The patentee also argued that the primers had a different function than when they are part of the DNA strand because when isolated as a primer, a primer can be used as a starting material for a DNA polymerization process. The court disagreed, because this ability to serve as a starting material is innate to DNA itself, and was not created or altered by the patentee: 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

In fact, the naturally occurring genetic sequences at issue here do not perform a significantly new function. Rather, the naturally occurring material is used to form the first step in a chain reaction--a function that is performed because the primer maintains the exact same nucleotide sequence as the relevant portion of the naturally occurring sequence. One of the primary functions of DNA’s structure in nature is that complementary nucleotide sequences bind to each other. It is this same function that is exploited here--the primer binds to its complementary nucleotide sequence. Thus, just as in nature, primers utilize the innate ability of DNA to bind to itself.
Ambry Genetics, 774 F.3d at 760-61, 113 USPQ2d at 1244. In sum, because the characteristics of the claimed primers were innate to naturally occurring DNA, they lacked markedly different characteristics from nature and were thus product of nature exceptions. A similar result was reached in Marden, where the court held a claim to ductile vanadium ineligible, because the "ductility or malleability of vanadium is . . . one of its inherent characteristics and not a characteristic given to it by virtue of a new combination with other materials or which characteristic is brought about by some chemical reaction or agency which changes its inherent characteristics". In re Marden, 47 F.2d 958, 959, 18 CCPA 1057, 1060, 8 USPQ 347, 349.
There is no requirement that there must be an example or case law specifically relating to the instant claims prior to rejecting a claim. In Ambry, it was acknowledged that the claimed primers were single-stranded pieces of DNA which themselves are not found in the human body. Even though the claimed product was not necessarily naturally found in the body, the Court still analyzed the products and determined that they were a product of nature exception. Here, the analysis is consistent with that set forth in Ambry. The single stranded DNA in Ambry is analogous to the instantly claimed peptide fragments. In Ambry, the court concluded that that the primers’ structural characteristics were not markedly different than the corresponding strands of DNA in nature, because the primers and their counterparts had the same genetic structure and nucleotide sequence. In the instant case, the structural characteristics of the peptide are not markedly different than the corresponding sequence of the polypeptide in nature, because the peptides and their counterparts had the same amino acid sequence.
Although applicants argue that Nek2 promotes cancer progression whereas the claimed peptides have an anti-cancer effect, MPEP 2106.04(c)II recites how to perform the markedly different characteristic analysis and MPEP 2106.04(c)II A states “Because the markedly different characteristics analysis compares the nature-based product limitation to its naturally occurring counterpart in its natural state, the first step in the analysis is to select the appropriate counterpart(s) to the nature-based product”.
The actual data that applicants references is unclear. On page 15 of the reply applicants merely recite ‘Das at 10’. Das recites ‘Nek2 has not been implicated in early stages of cancer progression’ (last paragraph on page 10, emphasis added) which does not support the assertion that Nek2 promotes cancer. Further, the 3rd complete paragraph on page 2 of Das refers to Drosophila Nek2 (dNek2). The sequence of Drosophila Nek2 cannot be ascertained from the copy of the document as provided by the applicant. To the extent that figure 1 of Das can be ascertained it appears that the Drosophila Nek2 sequence does not comprise any of the recited sequences.
MPEP 2106.04(c)II C expressly states that the “final step in the markedly different characteristics analysis is to compare the characteristics of the claimed nature-based product to its naturally occurring counterpart in its natural state”. Without a meaningful comparison, no analysis can be done.
Further, the examiner has provided a comparison but it appears that such comparison has been ignored: Cravatt BF (WO 2017/210600) teach compositions for modulating an immune response (abstract) specifically against cancer (example 4 and section 0269). WO 2017/210600 SEQ ID NO: 3854 (retrieved from https://patentscope.wipo.int/search/en/detail.jsf?docId=WO2017210600&_cid=P10-KZR8YP-18331-1 on 2/17/22; document dated 7 December 2017, 3 pages) reveals that SEQ ID NO: 3854 (page 153) comprises a sequence of the elected species. Thus peptides as claimed were already suggested to be cancer peptide agents.
In summary, the guidance refers to comparing the nature-based product and the naturally occurring counterpart and recite that a claim is patent eligible when there is a resultant change in characteristics sufficient to show a marked difference. For the reasons set forth above the comparisons made are not sufficient to show a marked difference. Further, claim 14 encompasses at least 4 different peptides. There is no sufficient evidence to conclude a marked difference for the full scope of the claim.

Claim Rejections - 35 USC § 102
Claim 18 was rejected in the previous office action. The rejection of claim 18 is maintained (see claim interpretation section above).
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fry et al. (‘Substrate specificity and cell cycle regulation of the Nek2 protein kinase, a potential human homolog of the mitotic regulator NIMA of Aspergillus nidulans’ The Journal of Biological Chemistry v270(21) May 26 1995 pages 12899-12905; ‘Fry’) as evidenced by Schultz et al. (‘Cell cycle-dependent expression of Nek2, a novel human protein kinase related to the NIMA mitotic regulator of Aspergillus nidulans’ Cell Growth & Differentiation v5 June 1994 pages 625-635; ‘Schultz’).
Fry teach the human Nek2 protein and teach that the properties of such protein were studied (abstract). Fry teach that the human Nek2 protein was recombinantly expressed and purified (page 12900 column 1) and that the recombinant protein was in a Tris buffer (page 12900 last 4 lines of column 1).
Although Fry does not recite the human Nek2 sequence, Schultz reports the full human Nek2 sequence (title and figure 2) where it comprises DIWSLGCLLY (residues 198-207 see figure 2 of Schultz) and also comprises NEKSDIWSLGCLLYELCALMP (beginning at residue 194 see figure 2 of Schultz).
In relation to the peptide as recited in claims 18, Fry teach the human Nek2 protein and teach that the properties of such protein were studied (abstract). As evidenced by Schultz, human Nek2 comprises DIWSLGCLLY (residues 198-207 see figure 2 of Schultz) which sequence reads on instant SEQ ID NO:9 (see claim interpretation section above). Since a peptide with the structure as claimed is taught the peptide is interpreted as having the recited function.
In relation to the composition of claim 18, Fry teach that the human Nek2 protein was recombinantly expressed and purified (page 12900 column 1) and that the recombinant protein was in a Tris buffer (page 12900 last 4 lines of column 1).

Response to Arguments - 102
Applicant's arguments filed 6/3/22 have been fully considered but they are not persuasive with respect to the rejection set forth above.
Although applicants argue that the claims have been revised to recite peptides consisting of the claimed amino acid sequences, the claim interpretation is set forth above. Claim 18 expressly recites ‘peptide agent comprising the amino acid sequence’ (emphasis added).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD T NIEBAUER whose telephone number is (571)270-3059. The examiner can normally be reached M - F 6:30 - 2:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RONALD T. NIEBAUER
Primary Examiner
Art Unit 1658



/RONALD T NIEBAUER/Examiner, Art Unit 1658